DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 21, 2021 has been entered. Claim 1-20 are pending in the application, claims 3, 4, 8, and 10 -11 are withdrawn. Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-final Office Action mailed July 21, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: line 18, “the two degrees of freedom” should recite “the at least two degrees of freedom” to coincide with the previous recitations.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
shaft”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7, 9, 12, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 6126633) in view of Ryu (US 2019/0351180) and further in view of Andrews (US 2012/0004573).

Kaji is silent regarding the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, where the at least two degrees of freedom are defined by said rotatable connection; the head is movable from within the shaft; and wherein at least a portion of the fluid comprises anesthetic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Kaji to instead have a head comprising the pins and sockets as well as the tendons 80, 82 as taught by Ryu in order to have an instrument that has two degrees of freedom and thus is more maneuverable for placement of the needle at a desired location (Para 0003). Further Kaji teaches that variations and modifications can be made to the device (See Col 18, lines 17-24).
The modified invention of Kaji and Ryu disclose all of the elements of the invention as discussed above. The modified invention is silent regarding at least a portion of the fluid comprises anesthetic.
Andrews teaches a method for minimally invasive procedures (Para 0002) comprising creating at least one incision in a body of a subject; delivering fluid from a fluid reservoir through tissue of the target area, wherein at least a portion of the fluid comprises anesthetic (Para 0051; local anesthesia is delivered along the tract to the stomach).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid disclosed by Kaji and Ryu to include a local anesthetic as taught 


    PNG
    media_image1.png
    793
    288
    media_image1.png
    Greyscale
Regarding claim 5, the modified invention of Kaji, Ryu, and Andrews further discloses where the fluid reservoir is configured to be coupled to the instrument (a syringe can be connected to the injection connector similar to that described in Col 8, lines 44-45 –Kaji), and where at least a portion of the fluid in the fluid reservoir is anesthetic (Para 0051 -Andrews).
Regarding claim 7, the modified invention of Kaji, Ryu, and Andrews further discloses where the instrument is configured to permit the operator to deliver the fluid through the surface layer of tissue of 
Regarding claim 9, Kaji discloses a method for minimally invasive procedures (Col 14, lines 26-30), comprising: creating at least one incision in a body of a subject (Col 14, lines 26-35; incision required to insert trocars); disposing at least a portion of a trocar within the at least one incision to provide access to a target area (area including abdominal wall depicted under layer 93 and abdominal organs, Fig 20) within the body of the subject (Col 14, lines 26-35); disposing at least a portion of an instrument within the trocar such that the instrument can access the target area within the body of the subject (Col 14, lines 26-35), where the instrument comprises: a distal tip (67, Fig 16A); a head (65, Fig 16A) configured to be coupled to a needle (63 and 63A, Fig 61A; the needle is coupled to the head through the applicator 62 as described in Col 13, lines 57-58); the needle comprising a first end (needle tip 92, Fig 19A) and a second end (end near ring 67, Fig 16A), where the second end of the needle is configured to extend from a first end (end of 65 near ring 67, Fig 16A) of the head of the instrument (See Fig 16A, the second end extends from head 65), and the first end of the needle comprises an end opening that is configured to permit fluid to exit the needle (Col 13, lines 53-65); a shaft (64, Fig 16A) comprising a lumen (See Fig 17A), the shaft coupled to and in fluid communication with the head (the head and shaft are fluidly connected by conduit 63; Col 13, lines 63-65), where the shaft is rotatably connected to a second end (proximal end of head 65, Fig 16A) of the head (Merriam-Webster defines rotate as “to turn about an axis or a center”; As seen in Fig 19A and described in Para 13, lines 53-62, the head 65 is turning about an axis at an angle theta), where the shaft is in fluid communication with a fluid reservoir (a syringe can be connected to the injection connector similar to that described in Col 10, lines 20-27), and where the head is configured to be movable with respect to the shaft, where the rotatable connection at the second end of the head enables the head to rotate with respect to the shaft and 
Kaji is silent regarding at least a portion of the fluid comprises anesthetic and the head comprises at least two degrees of freedom with respect to the shaft.
Ryu teaches an analogous instrument (10, Fig 1) for surgical procedures (Para 0010) comprising a distal tip (50, Fig 1), a head (20, Fig 1) configured to be coupled to a needle (Para 0061; needles can be coupled and inserted through shaft 12) and a shaft (12, Fig 1) comprising a lumen (Para 0032), the shaft rotatably connected to the second end of head (See annotated Fig 1 below) to enable the head to rotate with respect to the shaft (the head 20 is connected to the shaft 12 through pins 26 and sockets 28, 36, 38 as seen in Fig 12 and described in Para 0049-0053), wherein the rotatable connection at the second end of the head enables the head to rotate in at least two degrees of freedom with respect to the shaft (Para 0062, lines 29-34; as seen in annotated Fig 1 the rotatable connection at the second end of the head comprises pins 26 and slots 28, 36, 38 that rotate in two different directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Kaji to instead have a head comprising the pins and sockets as well as the tendons 80, 82 as taught by Ryu in order to have an instrument that has two degrees of freedom and thus is more maneuverable for placement of the needle at a desired location (Para 0003). Further Kaji teaches that variations and modifications can be made to the device (See Col 18, lines 17-24).
Andrews teaches a method for minimally invasive procedures (Para 0002) comprising creating at least one incision in a body of a subject; delivering fluid from a fluid reservoir through tissue of the target area, wherein at least a portion of the fluid comprises anesthetic (Para 0051; local anesthesia is delivered along the tract to the stomach).

    PNG
    media_image2.png
    753
    738
    media_image2.png
    Greyscale
treatment area during the procedure to reduce pain experienced by the patient (Para 0057). 

    PNG
    media_image1.png
    793
    288
    media_image1.png
    Greyscale

Regarding claim 12, the modified inversion of Kaji, Ryu, and Andrews further discloses the housing (See annotated Fig 17C above –Kaji) is configured to be coupled to the fluid reservoir (“syringe”; a syringe can be connected to the injection connector similar to that described in Col 8, lines 44-45) that is in fluid communication with the shaft (64, Fig 17C).

Regarding claim 14, the modified inversion of Kaji, Ryu, and Andrews further discloses where, if the instrument is coupled to the platform (71Fig 17C -Kaji) for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures (Col 13, lines 53-65 -Kaji), the instrument is configured to permit the 5operator to deliver the fluid through the surface layer of tissue of the subject (Col 13, lines 53-65 -Kaji) and into at least a portion of the abdominal wall of the subject (Para 0051; local anesthesia is delivered along the tract to the stomach which includes portions of the abdominal wall -Andrew).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 6126633) in view of Ryu (US 2019/0351180) and further in view of Andrews (US 2012/0004573) and further in view of Schwartz (US 2003/0009132).
Regarding claim 2, the modified invention of Kaji, Ryu, and Andrews discloses all of the elements of the invention as discussed above. The modified invention discloses the end opening configured to permit fluid to exit the needle (Col 13, lines 53-65 -Kaji)
However, Kaji, Ryu, and Andrews are silent regarding wherein the needle further comprises at least one opening between the second end and the first end, and the at least one opening being configured to permit fluid to exit the needle. 
Schwartz teaches a needle (60, Fig 6) comprising a first end (62, Fig 6) and second end (64, Fig 6), and the first end comprises an end opening (68, Fig 6), where the needle further comprises at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the needle disclosed by Kaji, Ryu, and Andrews further include at least one opening between the first end and the second end in order to allow the needle to create a cloud of injectate of a desired size, shape, and concentration (Para 0016).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 6126633) in view of Ryu (US 2019/0351180) and further in view of Andrews (US 2012/0004573) and further in view of Saal (US 2009/0259126).
Regarding claim 6, the modified invention of Kaji, Ryu, and Andrews discloses all of the elements of the invention as discussed above. The modified invention is silent regarding at least another portion of the fluid in the fluid reservoir comprises fluid that, if delivered through the tissue of the subject, is detectable within the body with a viewing device. 
Saal teaches an instrument (100, Fig 2A) configured to deliver fluid through a tissue from a fluid reservoir (50, 126, and 128, Fig 2A; Para 0063), where at least a portion of fluid in the fluid reservoir is anesthetic (Para 0063) and at least another portion of the fluid in the fluid reservoir comprises fluid that, if delivered through the tissue of the subject, is detectable within the body with a viewing device (Para 0063; Para 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid reservoir disclosed by Kaji, Ryu, and Andrews to further include a fluid detectable with a viewing device as taught by Saal in order to have an instrument that can ensure proper placement of the needle in the target tissue (Para 0063; Para 0008).
Claims 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 6126633) in view of Ryu (US 2019/0351180).
substantially similar positon to insert the needle and inject the fluid.); where the instrument is configured to be coupled to a platform (71, Fig 17C) for minimally invasive procedures and controllable by an operator of the platform for minimally invasive procedures (Col 12, lines 1-8; Col 13, lines 44-52; as described platform 71 is used to operate the bendable portion); where, when at least a portion of the instrument is being disposed through the trocar into the body of the subject (See Fig 20), the head and the shaft are substantially collinear (As seen in Fig 20, the head in the non-collinear arrangement would not be able to pass through the trocar, 
Kaji is silent regarding the head comprises at least two degrees of freedom with respect to the shaft throughout the minimally invasive procedure, where the at least two degrees of freedom are defined by said rotatable connection.
Ryu teaches an analogous instrument (10, Fig 1) for surgical procedures (Para 0010) comprising a distal tip (50, Fig 1), a head (20, Fig 1) configured to be coupled to a needle (Para 0061; needles can be coupled and inserted through shaft 12) and a shaft (12, Fig 1) comprising a lumen (Para 0032), the shaft rotatably connected to the head to enable the head to rotate with respect to the shaft (the head 20 is connected to the shaft 12 through pins 26 and sockets 28, 36, 38 as seen in Fig 12 and described in Para 0049-0053), wherein the head comprises at least two degrees of freedom with respect to the shaft 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the instrument disclosed by Kaji to instead have a head comprising the pins and sockets as well as the tendons 80, 82 as taught by Ryu in order to have an instrument that has two degrees of freedom and thus is more maneuverable for placement of the needle at a desired location (Para 0003). Further Kaji teaches that variations and modifications can be made to the device (See Col 18, lines 17-24).
Regarding claim 16, the modified invention of Kaji and Ryu discloses where, if the instrument is coupled to the platform (71, Fig 17C -Kaji) for minimally invasive procedures, the platform for minimally invasive procedures is configured to permit the operator to deliver a predetermined amount of the fluid through at least a portion of the instrument (Col 13, lines 44-62 -Kaji).
Regarding claim 18, the modified invention of Kaji and Ryu discloses where the head (20, Fig 1 -Ryu) is configured to be movable with respect to the shaft (Para 0062, lines 29-34 -Ryu), where, if the instrument is coupled to the platform for minimally invasive procedures and controllable by the operator of the platform (71, Fig 17C -Kaji) for minimally invasive procedures, the operator can move the head with respect to the shaft (Col 13, lines 44-62; the claim language only requires the operator to be able to either rotate or move the head with respect to the shaft and since the head 20 moves with respect to shaft 12, the limitation is met).
Regarding claim 19, Kaji discloses where the instrument is coupled to a pump, such that if the instrument is coupled to the platform (71, Fig 17C -Kaji) for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures (Col 13, lines 53-65 -Kaji), and if the instrument is coupled to the fluid reservoir (“syringe” -Kaji), the pump (plunger of syringe -.
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaji (US 6126633) in view of Ryu (US 2019/0351180) and further in view of Gomez (US 2019/0374729).
Regarding claim 17, the modified invention of Kaji and Ryu discloses where, if the instrument is coupled to the platform (71, Fig 17C -Kaji) for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures, the operator can control the instrument to permit delivery of the fluid through the surface layer of tissue of the subject (Col 13, lines 53-65 -Kaji), however, the modified invention is silent regarding delivering fluid into at least a portion of the abdominal wall of the subject, and where, if the instrument is coupled to the fluid reservoir, at least a portion of the fluid in the fluid reservoir is anesthetic.
Gomez teaches a method for minimally invasive procedures comprising creating at least one incision in a body of a subject (Para 0003, lines 1-18); delivering fluid from a fluid reservoir into at least a portion of the abdominal wall of the subject (Para 0005, lines 1-4), wherein at least a portion of the fluid comprises anesthetic (Para 0005, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaji and Ryu to include delivering an anesthetic to the abdominal wall at the end of a surgical procedure as taught by Gomez in order to reduce pain post-op pain resulting from abdominal wall incisions and reduce opioid consumption post-op (Para 0003, lines 1-18; Para 0005, lines 1-4). 
Regarding claim 20, the modified invention of Kaji and Ryu discloses where, if the instrument is coupled to the platform (71, Fig 17C -Kaji) for minimally invasive procedures and controllable by the operator of the platform for minimally invasive procedures, the operator can control the instrument to 
Gomez teaches a method for minimally invasive procedures comprising creating at least one incision in a body of a subject (Para 0003, lines 1-18); delivering fluid from a fluid reservoir into at least a portion of the abdominal wall of the subject (Para 0005, lines 1-4), wherein at least a portion of the fluid comprises anesthetic (Para 0005, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Kaji and Ryu to include delivering an anesthetic to the abdominal wall at the end of a surgical procedure as taught by Gomez in order to reduce pain post-op pain resulting from abdominal wall incisions and reduce opioid consumption post-op (Para 0003, lines 1-18; Para 0005, lines 1-4). 
Response to Arguments
	Applicant’s arguments starting on page 10 of remarks, filed 10/21/2021, regarding the amendments to claim 15 overcoming Kaji have been fully considered but are moot in view of the current rejection of claim 15 that utilizes Ryu.
	Applicant’s arguments starting on page 13 of remarks, filed 10/21/2021, regarding Kaji and Ryu not teaching “the shaft is rotatable connected to the head to enable the head to rotate with respect to the shaft” has been fully considered but are not persuasive. As discussed in the rejections above, Merriam-Webster defines rotate as “to turn about an axis or a center”.  As seen in Fig 19A and described in Para 13, lines 53-62 of Kaji, the head 65 is turning about an axis at an angle theta. Thus, at least Kaji meets the amended limitation. 
to the stomach as described in Para 0051. Similarly, Kaji teaches delivering a fluid through the abdominal wall and into the stomach (Col 1, lines 24-28; the fluid passing through the fluid line that is inserted through the abdominal wall can be interpreted to be “delivered through the abdominal wall”). Thus, Andrews is combined with Kaji and Ryu to show that it is known that an anesthetic can be delivered to the stomach. Andrews is only used to teach the fluid can be an anesthetic, while Kaji and Ryu teach all of the other limitations including the rotational movement. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783      
/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783